 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 856 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Recognizing the Commissioning of the USS New York LPD 21. 
 
 
Whereas, on September 11, 2001, terrorists hijacked four civilian aircraft, crashing two of them into the twin towers of the World Trade Center in New York City, a third into the Pentagon, and a fourth near Shanksville, Pennsylvania; 
Whereas nearly 3,000 people were killed on September 11, 2001, in the most lethal terrorist attack ever committed against the United States; 
Whereas then-Governor George Pataki requested the Navy name a ship involved in counterterrorism efforts after the State of New York shortly after September 11, 2001; 
Whereas, on September 6, 2002, the Secretary of the Navy announced the name of the fifth vessel of the San Antonio-class Amphibious Transport Dock ships would be named USS New York LPD 21; 
Whereas, on March 1, 2008, the USS New York LPD 21 was christened at the Avondale Shipyard in Avondale, Louisiana, by Mrs. Dotty England, in a ceremony attended by officials of the New York City fire and police departments as well as surviving family and friends of those lost on September 11, 2001; 
Whereas the USS New York LPD 21’s bow is comprised of 7.5 tons of steel forged from the wreckage of the World Trade Center and erected onto the vessel in conjunction with a dignified ceremony conducted on September 9, 2003, and attended by officials of the New York City fire and police departments as well as surviving family and friends of those lost on September 11, 2001; 
Whereas the USS New York LPD 21 is the newest entry to the Navy's fleet of San Antonio-class Amphibious Transport Dock (LPD) warships; 
Whereas the USS New York LPD 21 will serve as an integral part of Navy and Marine Corps Expeditionary Strike Groups and will be able to deploy 700 Marines and associated equipment of the Strike Group Marine Expeditionary Unit; 
Whereas the USS New York LPD 21’s primary mission will be to deploy amphibious assault capability anywhere in the world, on short notice, and that this force is the only force in the United States Armed Forces with such capability, and that such amphibious operation is central and key to suppression of terrorist organizations; 
Whereas the USS New York LPD 21 displaces 24,900 tons at sea, with the capability of cruising at speeds in excess of 22 knots; 
Whereas everyday, the men and women of the United States Armed Forces continue global efforts to protect and defend the United States; 
Whereas nearly 10 percent of the commissioning crew of USS New York LPD 21 hail from the Empire State; 
Whereas the USS New York LPD 21 has a main passageway dubbed “Broadway”, the ship’s insignia references the Statue of Liberty, the Twin Towers, the New York Police Department, and the Fire Department of New York, and the galley features a pre-9/11 neon outline of the city; 
Whereas the motto of the USS New York LPD 21 is Strength Forged Through Sacrifice. Never Forget; and 
Whereas the USS New York LPD 21 will be officially commissioned November 7, 2009, Commander F. Curtis Jones, United States Navy, commanding, a native son of New York, in New York waters on Pier 88 on the West Side of New York City next to the USS Intrepid CV 11: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the commissioning of the USS New York LPD 21; 
(2)congratulates the captain and commissioning crew of the USS New York LPD 21 on the occasion of their vessel entering into the service of the United States Navy; 
(3)recognizes the sacrifices made by the men and women in uniform who put themselves in harm’s way in order to protect and defend the United States; 
(4)honors those who lost their lives at the World Trade Center, the Pentagon, and Shanksville, Pennsylvania, on September 11, 2001; and  
(5)recommits itself to the counter-terrorism mission of the USS New York LPD 21 and all the members of the United States Armed Forces.  
 
Lorraine C. Miller,Clerk.
